Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The application is considered allowable for the combined specific recitations of determining a driving mode of a vehicle at the time that a command is received through the microphone; and executing one of the first and second voice recognition engines based on the driving mode of the vehicle (Claims 1, 15, and 16)
The art made of the record and not relied upon is considered pertinent to the applicant’s disclosure
Lee, US 20160217795, is similar in concept in that it provides for two separate voice recognition engines which can receive a voice command.  Lee, however, does not read on the claims limitations to determine a vehicle’s drove mode at the time a command is received, and then execute one or the other voice recognition engines based on the driving mode of the vehicle.
Liu, CN 106601257, is similar in concept in that it too it provides for two separate voice recognition engines which can receive a voice command.  Liu, however, does not read on the claimed limitations to determine a vehicle’s drove mode at the time a command is received, and then execute one or the other voice recognition engines based on the driving mode of the vehicle.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662